Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 05/19/2021 is a CIP of 17/086,407 filed on 11/01/2020 (PAT US 11,064,207 B2), in which claims 1-20 are pending and are being examined. 

Priority

Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C § 119(a)-(d). Claimed foreign priority to CHINA 202010276253.7 filed on 04/09/2020 and CHINA 202010504349.4 filed on 06/05/2020. The certified copy of priority has been filed on 05/27/2021.

	
Information Disclosure Statement

This information disclosure statement (IDS) submitted on 11/13/2021. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and similar dependent claims are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 5 of patent US PAT 11,064,207. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, below is a list of 

US PAT 11,064,207 B2
Instant Application:-17/324,103
1. A data processing method, comprising: selecting an original frame from original video data, the original frame including data of a preset number of bytes; performing data compression to the original frame to obtain a compressed frame; and transmitting the compressed frame to a transmission medium, wherein, the data compression includes performing an encoding spectrum-adjustment to an under-compression-frame, the under-compression-frame includes the original frame and any data state before the original frame becomes the compressed frame during the data compression, and the encoding spectrum-adjustment keeps all frequency components of the under-compression-frame and includes using an encoding convolution kernel to convolve the under-compression-frame, so as to smoothly reduce an amplitude of an intermediate-frequency region of the under-compression-frame in a frequency domain within a predetermined error range around a second amplitude adjustment gain.
2. The data processing method according to claim 1, wherein the encoding spectrum-adjustment smoothly reduces an amplitude in a high-frequency region in the frequency domain within a predetermined error range around a first amplitude adjustment gain.
3. The data processing method according to claim 1, wherein the encoding spectrum-adjustment smoothly reduces an amplitude of a low-frequency region of the under-compression-frame in the frequency domain within a predetermined error range around a third amplitude adjustment gain; and a reducing degree of the amplitude of the low-frequency region of the under-compression-frame by the encoding spectrum-adjustment is lower than that of the intermediate-frequency region.
4. The data processing method according to claim 1, wherein an amplitude adjustment gain of the under-compression-frame at any frequency in 
5. The data processing method according to claim 1, wherein the performing of the data compression on the original frame includes at least one of the following ways: performing the encoding spectrum-adjustment on the original frame, and then performing a prediction and finding a residual with the original frame after the encoding spectrum-adjustment; performing the prediction with the original frame to obtain a predicted original frame, and then performing the encoding spectrum-adjustment with the original frame and the predicted original frame and finding the residual; or performing the prediction and finding the residual with the original frame, and then performing the encoding spectrum-adjustment with the residual.
8. A data processing method, comprising: obtaining compressed data, the compressed data including a compressed frame obtained by performing data compression on an original frame, wherein the compressed frame includes compressed predictive data and residual data, and the data compression includes encoding spectrum modulation; and performing data decompression on the compressed frame to obtain a decompressed frame, including: performing decoding spectrum modulation and a boundary adjustment on an under-decompression-frame to obtain the decompressed frame, wherein: the under-decompression-frame includes any frame of the compressed frame as well as the compressed frame in any data state during the performing of data decompression before obtaining the decompressed frame based on the predictive data and the residual data, and the decoding spectrum modulation is related to the encoding spectrum modulation, so that an amplitude of the decompressed frame at any frequency in a region from low-frequency to intermediate-frequency is not less than a preset percentage of an amplitude of the original frame in a corresponding frequency in the region from low-frequency region to intermediate-frequency.

 
Claim 8 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 respectively of US PAT 11,064,207 B2.
Referring to claim 8, taking claim 8 as exemplary, although conflicting US PAT 11,064,207 B2, does not explicitly disclose what’s claimed in US PAT 11,064,207 B2, compressed predictive data and residual data, boundary adjustment.
However, it is obvious to the ordinary skill in the art to apply compressed predictive data and residual data, boundary adjustment.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify US PAT 11,064,207 B2 to achieve the current scope of the claim.
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487